Title: To George Washington from George Clinton, 21 January 1782
From: Clinton, George
To: Washington, George


                  
                     Dear Sir
                     Poughkeepsie 21st Jany 1782
                  
                  Altho’ you was pleased on your leaving the State to express a Desire of hearing from me I could not think myself justifiable in troubling your Excellency with a Line during the Campaign when I was sensible every Moment of your Time must have been occupied in Matters of the greatest Moment and more especially as my Letters in point of Information could have been little more than a repetition of what I was persuaded you must receive from the commanding Officer of the Department whose Attention I was convinced would lead him to make the earliest Communications.  I flatter myself that my Silence will not be imputed to want of Respect and that your Excellency will believe that no one was more anxiously concerned for your personal Safety and the Success of your Operations than I was, or enjoys with greater Pleasure the Event so distinguishedly honorable to the allied Arms.  
                  Induced by the Situation of a number of the Citizens of this State who had been captured on the frontiers by ravaging Parties of the Enemy and carried into Canada, I last Spring addressed a Line to Governor Haldiman on the Subject of their Liberation.  I have lately been favored with his Answer and as, in it, he has taken occasion to introduce his objection to the exchange of Prisoners taken in Arms, I conceive it my Duty to transmit your Excellency Copies of this Correspondence, which you will find enclosed, in Hopes while in Philadelphia your Excellency may be able to have such Measures adopted as will obviate the Difficulties which stand in the way of the exchange of our Friends in that Quarter—many of whom have already suffered a long and rigorous Confinement.
                  I lately transmitted to Congress two Affidavits proving a traiterous Correspondence between the Leaders of the New Hampshire Grants and the Enemy, and one of them that an actual League of Amity was settled between them; which I presume have been communicated to your Excellency.  There are many other Circumstances tending to establish the Facts contained in those Affidavits which would be too tedious to relate.  The well affected in this State, and I believe I may venture to say in some of the neighboring States, begin to be exceedingly alarmed at their Conduct:  Add to this the violent and oppressive Measures pursued by them against some of the most respectable Citizens to support their late extension of Jurisdiction will I am persuaded, before the opening of the Spring, occasion our having recourse to Arms to oppose their Usurpations.  I have the Honor to be with the highest Respect & Esteem Your Excellency’s most Obedt Servt
                  
                     Geo: Clinton
                     
                  
               